No. 3B05B0261
Filed March 13, 2006.
_________________________________________________________________

                                 IN THE
                      APPELLATE COURT OF ILLINOIS
                             THIRD DISTRICT

                               A.D. 2006

PEOPLE OF THE STATE OF        )    Appeal from the Circuit Court
ILLINOIS,                     )    of the 12th Judicial Circuit
                              )    Will County, Illinois
     Plaintiff-Appellee,      )
                              )    No. 04-TR-121458
          v.                  )
                              )
ANGELA L. MATYSIK,            )    Honorable
                              )    Kathleen Kallan,
     Defendant-Appellant.     )    Judge, Presiding.
_________________________________________________________________

     JUSTICE SLATER delivered the opinion of the court:
_________________________________________________________________
        The defendant, Angela Matysik, was issued a traffic citation

for approaching, overtaking and passing a school bus.     See 625

ILCS 5/11--1414(a) (West 2002).    After a bench trial, the

defendant was found guilty.    Pursuant to statute, her driver=s

license was suspended for three months and she received a $150

fine.    625 ILCS 5/11--1414(f) (West 2002).

        On appeal, the defendant argues:   (1) her conduct in making

a right-hand turn from a stop sign in front of a school bus did

not violate Illinois law; (2) she did not violate the statute in

question because the school bus driver placed her in an

extraordinary and unanticipated circumstance; and (3) she was not

proven guilty beyond a reasonable doubt.     For the following

reasons, we affirm.
                             I.   FACTS

     The record reflects that at 8:55 a.m. on November 4, 2004,

the defendant was driving to work in her automobile when she

approached the intersection of Brickstone and Rainford Streets in

Frankfort, Illinois.   Rainford Street runs north and south and

Brickstone Street runs east and west.     The defendant was

proceeding south on Rainford.

     The defendant testified that there was a stop sign at the

corner of Brickstone and Rainford Streets.     As she stopped at the

stop sign, the defendant saw a school bus to her left.     The

school bus was stopped facing west on Brickstone Street.

     The defendant looked at the bus driver and saw that the bus

driver was waving her arms at her.    The defendant did not know

why the bus driver was waving her arms.     She thought the bus

driver may have wanted to turn down the street that the defendant

was coming out of because there were vehicles parked on both

sides of the street.   Therefore, she made a right turn and

proceeded west on Brickstone Street.      She did not see the school

bus stop arm extended out.

     Lori Dattulo testified that she was a school bus driver for

Lincoln Way Transportation in school district 210.     According to

Dattulo, at around 8:55 a.m. on November 4, 2004, she approached

the corner of Brickstone and Rainford Streets.     She turned on her

yellow flashers which are located at the top of the school bus,


                                  2
and she extended the flashing four-foot stop sign which is

located on the side of the bus.    At that time, she was Ahitched

around the corner@ of Brickstone and Rainford Streets in a north-

westerly direction.    The designated bus stop was at the corner of

Brickstone and Rainford Streets, not at a specific address.

Dattulo was waiting for two kindergarten children to board the

bus.

       The first student walked across the street and boarded the

bus.    The second student was in his mother=s car as his mother

was trying to get out of his car seat.    As Dattulo waited for him

to board the school bus, she saw a red vehicle pass between her

bus and parked vehicles.    Dattulo honked her horn, and the driver

continued around the corner.    According to Dattulo, the driver of

the vehicle was putting on her mascara.    Dattulo identified the

defendant as the driver of the red vehicle.

       Dattulo radioed the base station about the incident.   When

she returned to the station she filled out a report indicating

the type of vehicle, gender of the driver, license plate number,

and the location of the incident.

       Will County sheriff=s deputy Steven Kirsch testified that on

November 10, 2004, he received a report of a school bus stop arm

violation from the Lincolnway school district.    Kirsch ran the

license plate number through the Secretary of State computer and

learned that the defendant was the registered owner of the


                                  3
vehicle.    Kirsch then issued a citation to the defendant.

     After hearing all the evidence, the trial court believed the

defendant's claim that she did not see the school bus stop arm

extended.   However, the court did find that the school bus was

stopped and that the stop arm was extended.

     The trial court also found that the school bus was stopped

straddling the intersection of Brickstone and Rainford Streets.

In that location, the trial court held, vehicles were required to

stop in all directions.    Therefore, the trial court found the

defendant guilty of the charged offense.      See 625 ILCS

5/11--1414(a) (West 2002).

                             II.   ANALYSIS

       A.    AMeeting or overtaking, from either direction@

     On appeal, the defendant first argues that as a matter of

law, the phrase Ameeting or overtaking, from either direction@

contained in the statute in question is not meant to include a

vehicle making a right-hand turn from a stop in a direction away

from a school bus.    See 625 ILCS 5/11--1414(a) (West 2002).

     Section 11--1414 of the Illinois Vehicle Code (Code)

provides, in pertinent part:

                 AThe driver of a vehicle shall stop such

            vehicle before meeting or overtaking, from

            either direction, any school bus stopped for

            the purpose of receiving or discharging


                                    4
            pupils ***. Such stop is required before

            reaching the school bus when there is in

            operation on the school bus the visual

            signals as specified in Sections 12-803 and

            12-805 of this Code.   The driver of the

            vehicle shall not proceed until the school

            bus resumes motion or the driver of the

            vehicle is signaled by the school bus driver

            to proceed or the visual signals are no

            longer actuated.@   625 ILCS 5/11--1414(a)

            (West 2002).

     The primary rule of statutory construction is to ascertain

and give effect to the intent of the legislature.        People v.

Ward, 215 Ill. 2d 317, 830 N.E.2d 556 (2005).     Undefined terms in

a statute shall be given their ordinary and popularly understood

meaning.    Ward, 215 Ill. 2d at 325, 830 N.E.2d at 560.

     Issues of statutory interpretation are reviewed on a de novo

basis.    In re Justin M.B., 204 Ill. 2d 120, 787 N.E.2d 823

(2003).    The trial court=s factual determinations regarding the

defendant=s conduct will not be reversed unless they are against

the manifest weight of the evidence.     People v. Sorenson, 196
Ill. 2d 425, 752 N.E.2d 1078 (2001).

     We have reviewed section 11--1414 of the Code and find that

its terms are not ambiguous.     625 ILCS 5/11--1414 (West 2002).


                                   5
It clearly prohibits meeting or overtaking a stopped school bus

from either direction.     625 ILCS 5/11--1414(a) (West 2002).         The

word     Ameeting@ is defined as to come near by approach from

another direction.     Webster=s Third New International Dictionary

1404 (1993).     To Aovertake@ is to catch up with and pass someone

or something.     Webster=s Third New International Dictionary 1611

(1993).

        Here, the trial court found credible Dattulo=s testimony

that the school bus was straddling the intersection of Brickstone

and Rainford Streets.     That position would require vehicles in

all directions to stop.     While the school bus was stopped, the

defendant drove her vehicle into the intersection and passed the

school bus on the driver=s side between the school bus and the

curb.     In doing so, the defendant met or overtook the school bus

and thereby violated the statute.          625 ILCS 5/11--1414 (West

2002).

        For these reasons, we find:       (1) the phrase Ameeting or

overtaking, from either direction@ contained in the statute in

question is meant to include a vehicle making a right-hand turn

from a stop in a direction away from a school bus; and (2) the

trial court=s findings that the defendant=s conduct violated the

statute are not against the manifest weight of the evidence.           See

625 ILCS 5/11--1414 (West 2002).

           B.   Extraordinary and Unanticipated Circumstance


                                      6
     Next, the defendant argues that as a matter of law, the

statute in question does not require that an operator of a

vehicle be held liable when the driver of the school bus places

the operator of the vehicle in an extraordinary and unanticipated

circumstance.   See 625 ILCS 5/11--1414 (West 2002).

Specifically, the defendant argues that Dattulo=s improper

behavior in blocking the intersection created an unsafe traffic

situation which precluded the application of the statute.

     Again, findings of fact made by the trial court are entitled

to great deference on appeal and will not be reversed unless they

are against the manifest weight of the evidence.   People v.

Sorenson, 196 Ill. 2d 425, 752 N.E.2d 1078 (2001).     The remaining

issue of whether the defendant=s conduct is excused under the

statute if the bus driver had stopped in an inappropriate place

is a question of statutory interpretation subject to de novo

review.    In re Justin M.B., 204 Ill. 2d 120, 787 N.E.2d 823

(2003).

     Here, the trial court found that the school bus was stopped

in a position straddling the intersection which required traffic

coming from all directions to stop.   Dattulo testified that the

designated bus stop was at a corner and not at a specific

address.   There was no evidence presented to suggest that this

was an inappropriate place for the school bus to stop or that it

would have been safer for children to board the school bus in a


                                  7
different location.   Since Dattulo was not stopped in an

inappropriate location, we reject the defendant=s contention that

Dattulo=s inappropriate behavior in straddling the intersection

precluded application of the statute.       See 625 ILCS 5/11--1414

(West 2002).

                        C.   Reasonable Doubt

     Finally, the defendant argues that she was not proven guilty

beyond a reasonable doubt.    Specifically, she contends:

(1) she came to a complete stop; and (2) she did not pass the

school bus in Aeither@ direction, as required by the statute in

question (625 ILCS 5/11--1414 (West 2002)).

     When reviewing the sufficiency of the evidence, the relevant

question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a

reasonable doubt.   People v. Collins, 106 Ill. 2d 237, 478 N.E.2d
267 (1985).

     Determinations of the credibility of the witnesses, the

weight to be given their testimony, and the reasonable inferences

to be drawn from the evidence are responsibilities of the trier

of fact.   People v. Jimerson, 127 Ill. 2d 12, 535 N.E.2d 889

(1989).    A reversal is warranted only if the evidence is so

improbable or unsatisfactory that it leaves a reasonable doubt

regarding the defendant=s guilt.       People v. Flowers, 306 Ill.
8
App. 3d 259, 714 N.E.2d 577 (1999).

      Section 11--1414 of the Code requires the driver of a

vehicle to stop before meeting or overtaking from either

direction a school bus that is stopped at any location for the

purpose of receiving or discharging pupils.                   625 ILCS 5/11--

1414(a) (West 2002).          The driver of the vehicle must remain

stopped until the school bus resumes motion or the driver of the

vehicle is signaled by the school bus driver to proceed or the

visual signals are no longer activated.                  625 ILCS 5/11--1414(a)

(West 2002).

      The defendant was proven guilty beyond a reasonable doubt.

At trial, Dattulo testified that she saw the defendant proceed

into the intersection without stopping, pass the school bus on

the driver=s side, travel between the school bus and the curb,

and turn away from the bus.             According to Dattulo, the defendant

was putting on mascara while she engaged in these maneuvers.

Dattulo did not give defendant permission to proceed through the intersection.

      Even the defendant admitted that she drove into the intersection and turned

away from the school bus. However, she claimed that she only did so after she stopped

at the stop sign and Dattulo waved her through the intersection.

      The trial court heard the testimony of both Dattulo and the defendant. It is clear

from the record that the trial court found Dattulo=s testimony to be more credible. We

are not convinced that such a finding is in error. The evidence, taken in the light most

favorable to the prosecution, showed that the defendant passed the stopped school bus

                                            9
in violation of the statute. See 625 ILCS 5/11--1414(a) (West 2002).

      Accordingly, the judgment of the circuit court of Will County is affirmed.

      Affirmed.

       McDADE and LYTTON, J.J., concur.




                                           10